Citation Nr: 1207277	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-24 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether there is new and material evidence to reopen a claim of service connection for status-post left testicle removal.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to December 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In August 2010, the Board remanded the present matter for additional development and due process concerns. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268  (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An application to reopen a claim of service connection for residuals of removal of the left testicle was denied in April 2005.  The decision was not appealed.  Evidence presented since the April 2005 decision does not raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision denying the application to reopen the claim of service connection for residuals of removal of the left testicle is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for residuals of removal of the left testicle has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Application to Reopen

Claims of service connection for residuals of removal of the left testicle were previously denied, most recently in an April 2005 decision.  That decision was not appealed and although the record indicates that statements and records were received prior to the expiration of the appeal period, the statements and records are not new and material.  See 38 C.F.R. § 3.156(b); discussion infra.  Thus, the April 2005 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection was previously denied because, although the service medical records documented that the left testicle was surgically removed during service, the evidence indicated that the surgery was performed for a preexisting condition (an undescended left testicle), that the surgery was ameliorative, and that the Veteran did not have a residual disease or condition that was otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1).  Evidence considered at the time of the prior decisions included service and post-service medical records and histories from the Veteran of pain, cramping, impotency/erectile dysfunction, and sterility as a result of the surgery. 

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records, Social Security Administration (SSA) medical records, and the transcript of a hearing before a decision review officer (DRO).  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defects presented by the previous decision, namely the lack of competent evidence that the Veteran did not have a preexisting condition, that the surgery was not ameliorative, or that the Veteran currently has a condition which was aggravated by service, to include the in-service surgery.  In this case, although the newly obtained evidence reflects complaints attributed to the removal of the left testicle, which the Board notes are cumulative of the previously considered histories, the evidence does not suggest that the complaints are the result of a disease or condition which was aggravated by service, to include the surgery.    

The Board acknowledges that an August 2006 VA treatment record notes that the Veteran "may have some post-surgical changes in sensation that has caused chronic pain?"  Initially, the Board notes that this record reveals that the pain was of unclear etiology and only mildly reproducible; that no definitive assessment was provided; and that a subsequent urology consultation revealed no residual of the surgery:  the urology record documents diagnoses of "erectile dysfunction, intermittent pain that is not a current problem, and status-post left orchiectomy."  Moreover, even if the August 2006 notation were interpreted as evidence of a residual of the surgery, namely pain and sensory changes, it does not suggest that the pain or sensory changes were not a "usual effect" of the surgery or that they were otherwise aggravated by service, and after consideration of the applicable regulations, particularly 38 C.F.R. § 3.306(b)(1), the Board finds the mere existence of post-surgical symptoms is not material evidence with which the matter can be reopened.  The Board acknowledges that the Veteran contends that his pain and sensory changes are the not the "usual effects of surgery."  The Veteran does not provide any explanation for this determination, however, and as a layperson (at least with respect to urology and surgery), he is not competent to distinguish between the usual and unusual effects of the surgical removal of a testicle.  Thus, the Board finds the Veteran's history is not probative evidence which could be used to reopen the claim.  

In sum, there is still no competent evidence that the Veteran has a service-connectable residual of the removal of the left testicle, and the recently submitted evidence could not reasonably substantiate the claim if it were reopened and does not trigger VA's duty to provide an examination.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter dated May 2006.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board and a Decision Review Officer.  The Board acknowledges that a VA examination was not provided.  None is required, however, because, as discussed above, new and material evidence has not been presented.  See 38 C.F.R. § 3.156(a); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The application to reopen the claim of service connection for residuals of removal of the left testicle is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


